DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiesala et al. (EP 3 306 764).
Regarding Claim 1, Kiesala discloses a system (optical arc protection system, Figures 1-4), comprising: 
an arc-flash sensor package (100, Figure 1, Figures 2-4) comprising: 
a lens configured to receive light from an arc-flash (comprising 30, Figures 2-4); and 
a mounting system (comprising 12, Figures 2-4) that has multiple configurations that enables the arc- flash sensor package to be mounted in a surface-mounted orientation or a peek-through orientation (orienting connecting leg at different/desired orientations on a surface of a structure on the site of the intended use of the sensor arrangement 100 in Figures 1-4); and 
a fiber-optic cable (comprising 51, 50, Figures 2-4) configured to receive light from the lens, wherein the fiber- optic cable enters the arc-flash sensor package substantially perpendicular to a principal axis of the lens (50 substantially perpendicular to the principal axis of 30, Figures 2-4).
Regarding Claim 2, Kiesala discloses the system of Claim 1, wherein the system comprises an additional fiber-optic cable (52, 50, Figures 2-4, Paragraph 11) to be used with the fiber-optic cable to perform continuity testing (Paragraph 4, “….by providing in the optical fibre connection 50 at least one additional optical fibre between the remote light collecting sensor and the control unit of the optical arc protection system which additional fibre can be used for sending, e.g. periodically, test light pulses…… unless such a sent test pulse is received back to the control unit 200 of the optical arc protection system, it may be determined that there is a break in the optical fibre connection 50, in either the primary or the additional optical fibre, or in both of them”).
Regarding Claim 3, Kiesala discloses the system of Claim 2, wherein the lens is configured to receive a continuity light signal from the additional fiber-optic cable and reflect the continuity light signal to the fiber-optic cable to detect continuity (Paragraph 4, “….by providing in the optical fibre connection 50 at least one additional optical fibre between the remote light collecting sensor and the control unit of the optical arc protection system which additional fibre can be used for sending, e.g. periodically, test light pulses…… unless such a sent test pulse is received back to the control unit 200 of the optical arc protection system, it may be determined that there is a break in the optical fibre connection 50, in either the primary or the additional optical fibre, or in both of them”).
Regarding Claim 4, Kiesala discloses the system of Claim 3, wherein a portion of the lens configured to reflect the continuity light is made of a same material as a remaining portion of the lens (Paragraph 13, “….the lens part 30 comprises at least one transparent or at least translucent portion allowing light to be transmitted from outside of the sensor arrangement towards the connector part 10…”).
Regarding Claim 5, Kiesala discloses the system of Claim 2, wherein the additional fiber-optic cable is parallel to the fiber-optic cable when entering the arc-flash sensor package (52 is parallel to 51, Figures 2-4).
Regarding Claim 6, Kiesala discloses the system of Claim 1, wherein the lens comprises a translucent material (Paragraph 13, “….the lens part 30 comprises at least one transparent or at least translucent portion allowing light to be transmitted from outside of the sensor arrangement towards the connector part 10…”).
Regarding Claim 7, Kiesala discloses the system of Claim 6, wherein the translucent material comprises a polycarbonate material (Paragraph 14, “…various parts of the sensor arrangement 100, or some of them, may be made of plastic or resin material, for example. Examples of such plastic materials include thermoplastic polymer materials, such as polyoxymethylene (POM), …..”).
Regarding Claim 8, Kiesala discloses the system of Claim 1, wherein the lens comprises a diffusion layer (comprising prism layer 40, Figures 2-4, Figure 6 shows the light diffusive transmitted to fiber cables 51, 52).
Regarding Claim 9, Kiesala discloses the system of Claim 1, wherein the arc-flash sensor package comprises a skirt covering a back side of the lens (skirt portion comprising 32 and portions connecting the body part 10, Figures 2-4).
Regarding Claim 10, Kiesala discloses the system of Claim 9, wherein the skirt is configured to prevent false tripping caused by false flash events entering the arc-flash sensor package from the back side of the lens (preventing light from the back side or any sources other than the intended source increase accuracy of detection and prevents false tripping).
Regarding Claim 11, Kiesala discloses an arc-flash sensor (comprising 100 in Figure 1, details of the inventive sensor 100 in Figures 2-6), comprising: 
a translucent optical lens (comprising 30, Figures 2-4) configured to diffusively transmit light produced by an arc flash from a first side of the arc-flash sensor (Figure 6 shows the light diffusive transmitted to fiber cables 51, 52); 
a fiber-optic cable (comprising 51, 50, Figures 2-4) configured to receive the light, wherein the fiber-optic cable is substantially perpendicular to the first side and parallel to a surface on which the arc-flash sensor is mounted (50 substantially perpendicular to the hemispherical surface of 30 and parallel to the side surface of 30, Figures 2-4); and 
a skirt covering a portion of the translucent optical lens to block light from entering the arc-flash sensor via a second side of the arc-flash sensor (skirt portion comprising 32 and portions connecting the body part 10 to block light entering from the back side of 30, Figures 2-4).
Regarding Claim 12, Kiesala discloses the arc-flash sensor of Claim 11, wherein the lens comprises a diffusion layer to diffusively transmit the light (comprising prism layer 40, Figures 2-4, Figure 6 shows the light diffusive transmitted to fiber cables 51, 52).
Regarding Claim 13, Kiesala discloses the arc-flash sensor of Claim 11, comprising a cavity formed between the translucent optical lens and the fiber-optic cable (comprising recess 31 of 30, Figures 2-3).
Regarding Claim 14, Kiesala discloses the arc-flash sensor of Claim 13, wherein the light diffusively transmitted through the translucent optical lens is diffusively scattered inside of the cavity (prism 40 in cavity 31 diffusively scattered and transmitted to the fiber-optic cable 50, Figures 2-4, Figure 6 shows the light scattered and diffusively transmitted to fiber cables 51, 52).
Regarding Claim 15, Kiesala discloses the arc-flash sensor of Claim 11, wherein the arc-flash sensor has a range of reception of the light from incident angles 0 to 180 degrees (lens 30 having hemispherical light receiving surface having range of 0 to 180 degrees, Figure 2).
Regarding Claim 16, Kiesala discloses the arc-flash sensor of Claim 11, comprising a mounting system (comprising 12, Figures 2-4) configured to mount the arc-flash sensor to the surface using a peek-through orientation or using a surface-mounted orientation (orienting connecting leg at different/desired orientations on a surface of a structure on the site of the intended use of the sensor arrangement 100 in Figures 1-4).
Regarding Claim 17, Kiesala discloses a system (optical arc protection system, Figures 1-4), comprising: an arc-flash detection system (100, Figure 1, Figures 2-4), comprising: 
a lens configured to receive light from an arc-flash (comprising 30, Figures 2-4); 
a mounting system (comprising 12, Figures 2-4) that has multiple configurations that enables the arc- flash sensor package to be mounted in a surface-mounted orientation configured to receive the light from a side opposite of a surface on which the arc-flash sensor package is mounted or in a peek-through orientation configured to receive the light through the surface (orienting connecting leg at different/desired orientations on a surface of a structure on the site of the intended use of the sensor arrangement 100 in Figures 1-4); 
a fiber-optic cable (comprising 51, 50, Figures 2-4) configured to receive light from the lens, wherein the fiber- optic cable enters the arc-flash sensor package substantially perpendicular to a principal axis of the lens (50 substantially perpendicular to the principal axis of 30, Figures 2-4); and 
a power protection system (system shown in Figure 1 comprising control unit 200 and circuit breaker/s and arc flash detection system comprising 100 in Figure 1 and with details of 100 in Figures 2-6) configured to initiate protection procedures based at least in part on detection of the arc flash (Paragraphs 2-4).
Regarding Claim 18, Kiesala discloses the system of Claim 17, wherein the arc-flash detection system comprises a continuity fiber-optic cable (comprising 52, 50) that is configured to transmit a continuity light signal to the lens, wherein the lens is configured to reflect the continuity light signal from the continuity fiber-optic cable to the fiber-optic cable (Paragraph 4, “….by providing in the optical fibre connection 50 at least one additional optical fibre between the remote light collecting sensor and the control unit of the optical arc protection system which additional fibre can be used for sending, e.g. periodically, test light pulses…… unless such a sent test pulse is received back to the control unit 200 of the optical arc protection system, it may be determined that there is a break in the optical fibre connection 50, in either the primary or the additional optical fibre, or in both of them”).
Regarding Claim 19, Kiesala discloses the system of Claim 17, wherein the power protection system is configured to confirm, using overcurrent detection, an existence of an arc event caused by the arc flash (Figure 1, Paragraph 3, “….Upon detecting an arc with the sensor 100, the control unit 200 may operate switches or circuit breakers of the electric system 300, for example, and/or send an alarm to an operator of the system, for example”).
Regarding Claim 20, Kiesala discloses the system of Claim 19, wherein the power protection system is configured to initiate protection procedures in response to confirming that the arc event is caused by the arc flash (Figure 1, Paragraph 3, “….Upon detecting an arc with the sensor 100, the control unit 200 may operate switches or circuit breakers of the electric system 300, for example, and/or send an alarm to an operator of the system, for example”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roscoe (US 2010/0328824) discloses an arc flash detection system 100 in Figures 1-10; Liu et al. (US 2018/0013496) discloses a light receiving system (Figures 1-7) comprising lens including a skirt portion (lens 110 with skirt portion 111, Figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 12/02/2022                                                                                                                                                                                             
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836